  Case 1:20-cv-02007-SEB-TAB Document 45 Filed 12/28/20 Page 1 of 3 PageID #: 873




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

COMMON CAUSE INDIANA, et al.,                         )
                                                      )
                       Plaintiffs,                    )
                                                      )
       -vs-                                           )      Case No. 1:20-cv-2007-SEB-TAB
                                                      )
                                                      )
CONNIE LAWSON, in her official                        )
capacity as the Indiana Secretary of State, et al.,   )
                                                      )
                       Defendants.                    )

                                 PLAINTIFFS’ MOTION TO DISMISS

       Plaintiffs, by counsel, hereby move pursuant to Rules 12(h)(3) and 41(a)(2) of the Federal Rules

of Civil Procedure to voluntarily dismiss this action without prejudice, and in support state the

following:

       1.      Plaintiffs filed the instant lawsuit challenging under the Fourteenth Amendment, both on

its face and as applied during the pandemic, the operation of Indiana’s Noon Election Day Receipt

Deadline for mailed absentee ballots.

       2.      On September 29, 2020, this Court granted Plaintiffs’ motion for a preliminary

injunction. Doc. 29. On October 13, the Seventh Circuit reversed. 977 F.3d 663. The case is now before

this Court for final adjudication.

       3.      Insofar as the relief sought by Plaintiffs was directed to the November 3, 2020 election,

which is now concluded, Plaintiffs’ as-applied Fourteenth Amendment challenges are moot and should

be dismissed without prejudice pursuant to Rule 12(h)(3), as the Court lacks subject matter jurisdiction

to entertain moot claims. A dismissal for lack of subject matter jurisdiction (mootness) is a dismissal
  Case 1:20-cv-02007-SEB-TAB Document 45 Filed 12/28/20 Page 2 of 3 PageID #: 874




without prejudice. Bernstein v. Bankert, 702 F.3d 964, 99 (7th Cir. 2012); Grinnell Select Ins. Co. v.

Cook, 2009 WL 1024587 (C.D. Ill. 2009).

       4.      While Plaintiffs’ facial challenge under the Fourteenth Amendment continues to present a

live controversy, Plaintiffs move to voluntarily dismiss that claim. Such a dismissal would also be

without prejudice, as the previous rulings in this case were preliminary and thus did not constitute a final

adjudication such as would make a “without prejudice” dismissal inappropriate. Villegas v. Princeton

Farms, Inc., 893 F.2d 919, 924 (7th Cir. 1990).

       WHEREFORE, Plaintiffs respectfully request that the Court grant their motion to dismiss this

case without prejudice.

Dated: December 28, 2020                       Respectfully submitted,

                                                s/ William R. Groth
                                               William R. Groth, Of Counsel
                                               Macey Swanson LLP
                                               445 N. Pennsylvania St., Suite 401
                                               Indianapolis, IN 46204
                                               Telephone: (317) 637-2345, Ext. 132
                                               Cell: (317) 502-4803
                                               WGroth@fdgtlaborlaw.com

                                               s/ Mark W. Sniderman
                                               Mark W. Sniderman
                                               Findling Park Conyers Woody & Sniderman,
                                               P.C.
                                               151 North Delaware St., Ste.1520
                                               Indianapolis, IN 46204
                                               (317) 231-1100
                                               msniderman@findlingpark.com

                                               Aneel L. Chablani (pro hac vice)
                                               Ami Gandhi (pro hac vice)
                                               Jennifer Terrell (pro hac vice)
                                               Chicago Lawyers’ Committee for Civil Rights
                                               100 North LaSalle Street
                                               Suite 600
                                               Chicago, IL 60602


                                                     2
Case 1:20-cv-02007-SEB-TAB Document 45 Filed 12/28/20 Page 3 of 3 PageID #: 875




                                  (312) 888-4191 (tel.)
                                  (312) 630-1127 (fax)
                                  achablani@clccrul.org
                                  agandhi@clccrul.org
                                  jterrell@clccrul.org

                                  Ezra Rosenberg (pro hac vice)
                                  Bradley Phillips (pro hac vice)
                                  Ryan Snow (pro hac vice)
                                  Lawyers’ Committee for Civil Rights Under Law
                                  1500 K Street NW
                                  Suite 900
                                  Washington, DC 20005
                                  (202) 662-8600 (tel.)
                                  (202) 783-0857 (fax)
                                  erosenberg@lawyerscommittee.org
                                  bphillips@lawyerscommittee.org
                                  rsnow@lawyerscommittee.org

                                  Attorneys for Common Cause Indiana and
                                  Indiana State Conference of the NAACP




                                       3
